Citation Nr: 0718836	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-07 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for human 
immunodeficiency virus (HIV).

3.  Entitlement to service connection for a nervous disorder.

4.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

5.  Entitlement to an initial compensable rating for otitis 
media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service 
connection for bilateral hearing loss and otitis media, and 
denied service connection for hepatitis C, HIV, and a nervous 
disorder.

The issues of entitlement to increased initial ratings for 
bilateral hearing loss and otitis media are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's hepatitis C first manifested many years 
after his separation from service.

2.  The veteran acquired hepatitis C as a result of 
intravenous drug use.

3.  The veteran's HIV first manifested many years after his 
separation from service.

4.  The veteran acquired HIV as a result of intravenous drug 
use.

5.  The veteran's intravenous drug use was a result of the 
veteran's own willful misconduct and was not a result of 
service-connected disabilities.

6.  The veteran's nervous disorder first manifested many 
years after his separation from service and is unrelated to 
his period of active service or to any incident therein.


CONCLUSIONS OF LAW

1.  Service connection for hepatitis C is barred as a matter 
of law.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 
(2006).

2.  Service connection for HIV is barred as a matter of law.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2006).

3.  The veteran's nervous disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including psychoses, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The 
veteran's major depressive disorder, anxiety, hepatitis C, 
and HIV, however, are not disorders or diseases subject to 
presumptive service connection.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Hepatitis C and HIV

Service connection may be granted for disability due to a 
disease or injury that is incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  No 
compensation shall be paid, however, if the disability was 
the result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. § 1131. 

Alcohol abuse is the use of alcoholic beverages over time, or 
such excessive use at any one time, sufficient to cause 
disability to or death of the user.  Drug abuse is the use of 
illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301 (2006).

Alcohol abuse and drug abuse, unless they are a "secondary 
result" of an "organic disease or disability," are considered 
to be "willful misconduct."  See 38 C.F.R. §§ 3.301(c)(2), 
3.301(c)(3).  The isolated and infrequent use of drugs by 
itself will not be considered willful misconduct; however, 
the progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  38 C.F.R. 
§ 3.301(c)(3).

38 U.S.C.A. § 105(a), as amended by section 8052(a) of the 
Omnibus Budget Reconciliation Act of 1990, prohibits a grant 
of "direct service connection" for drug or alcohol abuse on 
the basis of incurrence or aggravation in the line of duty 
during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. 
Reg. 31263 (1998).

However, a veteran may be service connected for an alcohol or 
drug abuse disability acquired as secondary to, or as a 
symptom of, his or her service-connected disability.  In 
order to qualify for service connection in this regard, the 
veteran must establish, by clear medical evidence, that his 
alcohol or drug abuse disability is secondary to or is caused 
by their primary service-connected disorder, and that it is 
not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).  

The veteran's service medical records are negative for a 
diagnosis of either hepatitis C or HIV.  They do, however, 
demonstrate intravenous drug use.  Additionally, although the 
initial records of diagnosis of hepatitis C and HIV are not 
contained in the claims file, the record reflects that the 
veteran was first diagnosed with hepatitis C and HIV in 
approximately 1994, after the veteran complained of a 
prolonged period of "flu-like" symptoms.  He has received 
treatment for both viruses since that time.  The veteran 
asserts that while he was not diagnosed with hepatitis C or 
HIV until 1994, both of these disorders were contracted as a 
result of intravenous drug use during service.  The veteran 
additionally contends that his intravenous drug use was 
intended to dull the pain associated with otitis media, for 
which he was subsequently service-connected.  Finally, he 
asserts that because his intravenous drug use was related to 
a disability for which he was later granted service 
connection, his intravenous drug use cannot be considered 
willful misconduct, and that he is therefore entitled to 
service connection for hepatitis C and HIV.

In support of his claim, the veteran submitted a July 2003 
letter from his private physician in which the physician 
stated that the veteran "most certainly contracted" 
hepatitis C and HIV as a result of intravenous drug use 
during service.  This opinion, based upon an in-service 
history conceded by the veteran, is entitled to significant 
probative value.  Therefore, the question before the Board is 
whether the veteran's intravenous drug use during service 
amounted to willful misconduct.

The veteran contends that his intravenous drug use during 
service did not amount to willful misconduct because he 
resorted to intravenous drug use only as a result of intense 
pain in his ears related to protracted serous otitis media.  
Indeed, the veteran's service medical records demonstrate 
numerous entries related to ear pain and otitis media.  
Nevertheless, the Board is not persuaded by the veteran's 
argument.  A veteran may be service connected for a 
disability resulting from drug abuse where that abuse is 
secondary to, or as a symptom of, a service-connected 
disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  However, a disability with which a veteran is 
afflicted during service may be "service connected" no 
earlier than the day following his separation from service, 
provided that the claim is received within one year of the 
veteran's separation from service.  See 38 U.S.C.A. 
§ 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2006).  In 
this case, the veteran did not submit a claim for service 
connection of his otitis media until October 2003, many years 
after his separation from service in November 1974.  For a 
claim received more than one year after separation from 
service, the effective date of service connection will be the 
date of the receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) 
(West 2002); 38 C.F.R. § 3.400(b).  Thus, in this case, the 
veteran's otitis media was service-connected effective 
October 14, 2003, the date his claim for service connection 
was received.  Accordingly, the veteran's argument is 
unpersuasive because he was not service-connected for otitis 
media at the time his intravenous drug use began during 
service.  As the veteran was not service-connected for otitis 
media at the time his intravenous drug use began, his 
intravenous drug use amounted to willful misconduct.  As his 
intravenous drug use amounted to willful misconduct, service 
connection for any disability, including hepatitis C and HIV, 
which developed secondary to intravenous drug use must in 
this case be denied.

The veteran's inservice intravenous drug use was willful 
misconduct.  His post-service drug use was also willful 
misconduct and service connection for disability resulting 
therefrom is barred by law.  Therefore, service connection 
cannot be granted for the resulting disabilities incurred due 
to inservice and post-service intravenous drug use.  There is 
no competent medical evidence of record attributing the 
veteran's HIV and hepatitis C to any causation other than 
intravenous drug use.

The Board has considered the veteran's assertions that his 
hepatitis C and HIV are related to his service, including as 
a result of intravenous drug use in service.  However, as a 
layperson, the veteran is not competent to give a medical 
opinion on a diagnosis or etiology of a disorder.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu, supra.  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

In sum, the facts in this case preclude the granting of 
benefits for disabilities which result from the veteran's 
abuse of intravenous drugs, regardless of whether such abuse 
originated in service.  Where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit sought.  
See Sabonis v. Brown, 6 Vet. App. at 426, 430 (1994).  

B.  Nervous Disorder

The veteran asserts that he is entitled to service connection 
for a nervous disorder (anxiety and depression) he believes 
is related to the witnessing of two traumatic events in 
service.  The first traumatic event involved witnessing the 
severing of a finger of a fellow serviceman, and the second 
of which involved the suicide of a fellow serviceman.  

The veteran's service medical records are negative for 
complaints or diagnoses of nervousness, anxiety, or 
depression.  On examination in November 1974, prior to 
separation from service, the veteran denied a family history 
of psychosis, and denied current or past feelings of 
depression or excessive worry, or nervous trouble of any 
sort.  Examination revealed no psychiatric abnormalities.  As 
examination prior to separation from service did not reveal 
psychiatric abnormalities, the Board finds that chronicity in 
service is not established in this case.  38 C.F.R. § 
3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current nervous disorders.  38 C.F.R. § 3.303(b).  The 
veteran stated that he first sought treatment for depression 
in approximately 1994.  Records of such treatment, however, 
are unavailable.  The first post-service clinical evidence of 
treatment for a nervous disorder is dated in September 2002.  
At that time, the veteran reported that while he had been 
functioning relatively well without an antidepressant, in the 
past year he had been having increasing difficulty with 
concentration, sleeping, and memory loss.  He additionally 
reported stress related to health, family, and financial 
matters.  No diagnosis was rendered at that time, although it 
appears that the veteran was prescribed an antidepressant.  
The next record of treatment related to psychiatric problems 
is dated in March 2003.  At that time, the veteran reported 
depressive symptoms including anger, irritability, anhedonia, 
lack of motivation, decreased libido, fatigue, and insomnia.  
He additionally reported excessive fearfulness, nightmares, 
and being anxious.  He related these symptoms to traumatic 
events that took place during service.  The veteran was 
diagnosed with major depressive disorder with possibly 
psychotic features, anxiety, not otherwise specified, and a 
cognitive disorder, not otherwise specified.  It was noted 
that the veteran did not meet the criteria for a diagnosis of 
PTSD.  He was continued on an antidepressant.  The examining 
physician did not opine as to whether the veteran's current 
diagnoses were related to his period of active service.  
Subsequent records show that the veteran has continued to 
receive periodic treatment for his major depression and 
anxiety.  At no time has any treating physician related his 
major depression or anxiety to his period of active service.

While the veteran alleges that he first received treatment 
for depression in 1994, there are no records which reflect 
treatment for psychiatric problems dated prior to September 
2002, nearly 28 years after his separation from active 
service.  In view of the lengthy period without evidence of 
treatment, there is no evidence of a continuity of treatment, 
and this weighs heavily against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no clinical evidence of a chronic 
psychiatric disorder during the veteran's period of active 
service.  As there is no evidence of a psychiatric problem 
during the veteran's service, the Board finds that a VA 
examination is not required in this case.  Finally, there is 
no evidence establishing a medical nexus between military 
service and the veteran's current psychiatric diagnoses.  
Thus, service connection for a nervous disorder is not 
warranted.

The Board has considered the veteran's assertions that his 
psychiatric problems are related to his period of active 
service.  However, to the extent that the veteran relates his 
current problems to his service, his opinion is not 
probative.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (layperson is generally not competent to opine on 
matter requiring knowledge of medical principles).

In sum, the weight of the credible evidence demonstrates that 
the veteran's psychiatric disorders first manifested many 
years after his period of active service and are not related 
to his active service or to any incident therein.  As the 
preponderance of the evidence is against the veteran's claim 
for service connection for a nervous disorder, the "benefit 
of the doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2002, November 
2002, and November 2005; a rating decision in December 2002; 
and a statement of the case in June 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2005 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for hepatitis C is denied.

Service connection for HIV is denied.

Service connection for a nervous disorder is denied.


REMAND

Additional development is needed prior to further disposition 
of the claims for an increased initial rating for bilateral 
hearing loss and otitis media.

In a November 2005 rating decision, the RO granted 
noncompensable service connection for bilateral hearing loss 
and otitis media.  

In correspondence received in January 2006, the veteran 
disagreed with the ratings initially assigned for his 
bilateral hearing loss and otitis media.  Specifically, the 
veteran stated that he was requesting compensable ratings for 
both disabilities.  The Board construes this statement as a 
notice of disagreement as to the ratings initially assigned 
for his bilateral hearing loss and otitis media.  It does not 
appear from a review of the claims folder that the veteran 
has been issued a statement of the case on the issues of 
entitlement to increased initial ratings for bilateral 
hearing loss and otitis media.  Where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following actions:

Send the veteran and his representative 
a statement of the case on the issues 
of entitlement to an increased initial 
rating for bilateral hearing loss and 
otitis media.  He should additionally 
be informed of his appeal rights.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


